Citation Nr: 0425221	
Decision Date: 09/14/04    Archive Date: 09/16/04	

DOCKET NO.  03-19 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the hands and feet. 

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for residuals of open-
heart surgery. 

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative joint 
disease of the right arm and wrist. 

7.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for genu valgum, claimed 
as a bilateral leg disorder. 

8.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that denied the benefits sought on appeal.  
The veteran, who had active service from October 1952 to 
October 1954, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review. 


REMAND

A preliminary review of the record discloses a need for 
further evidentiary development prior to final appellate 
review.  In this regard, there appears to be additional 
service, private and VA medical records that have not been 
requested.  As such, it is not clear that the VA's duty to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims has been satisfied.

With respect to service records, the Board observes that the 
RO requested and received some service medical records 
pertaining to the veteran from the National Personnel Records 
Center (NPRC) in January 1971.  Later, in August 1988, the 
veteran requested that previous claims for service connection 
be reopened based on a finding of medical records at the 
NPRC.  The RO then inquired of the NPRC whether there were 
any SGO [Surgeon General Office] records.  In response, the 
NPRC indicated that available SGO records were searched with 
negative results and that no entries were found under the 
veteran's service number.  It was also indicated that no 
medical records were on file at the NPRC and noted "fire-
related service," meaning that any service medical records 
pertaining to the veteran, if in possession of the NPRC, were 
likely destroyed in a fire at that facility in 1973.  It was 
also requested that the veteran complete an NA Form 13055 
(Request for Information Needed to Reconstruct Medical Data).  
However, it does not appear from the record that this form 
was ever forwarded to the veteran for completion.  

In this regard, the Board notes that some information needed 
to complete the NA Form 13055 is contained in the service 
medical records received in January 1971.  For example, units 
the veteran was assigned to at various times during service 
included G Company, 87th Infantry; M Company, 87th Infantry 
Regiment; Battery D, 253rd Armored Field Artillery Battalion; 
and the 5043 Reassignment Station.  The veteran was also 
apparently assigned to L Company, 31st Infantry because the 
Board also observes that at the time of the March 1985 
application for benefits the veteran reported that all 
conditions except arthritis were treated at the aid station 
while assigned to L Company, 31st Infantry, 7th Division.  

If the veteran can provide information concerning the dates 
of treatment and the name and location of the medical 
facility where he was treated, a search of alternative 
records could be undertaken.  Under the facts and 
circumstances of this case, the Board believes that the 
veteran should be afforded an opportunity to complete an NA 
Form 13055 in order to search alternative records which could 
possibly document or support his contentions that he was 
treated for disabilities during service.  

As for private medical records, the Board notes that the 
veteran completed and returned an authorization for release 
of medical records to the VA for treatment he received from 
Albert Salazar, M.D.  However, it does not appear that the RO 
requested those records.  Further, while the Board 
acknowledges that the veteran reported he was treated for 
anxiety by Dr. Salazar, a disability not at issue in this 
appeal, a VA outpatient treatment record dated in December 
2002 refers to Dr. Salazar as the veteran's regular family 
doctor.  The VA's duty to assist includes obtaining these 
records.  

With respect to other private physicians the veteran received  
treatment from following service, the veteran testified that 
he had seen a Dr. Girsten in 1955, but that he was deceased 
and that the veteran had been unable to obtain those records.  
However, a March 1985 application for VA benefits reflects 
that the veteran received pertinent treatment from a Dr. 
Derschan from 1954 to the date of the March 1985 application 
and from a Dr. Royalty between 1982 and 1984.  These records 
have not been requested.  The veteran also testified, that he 
had heart surgery at Cedars Hospital in Evansville, Indiana, 
but these records are not associated with the claims file.  
The Board believes that the VA's duty to assist the veteran 
includes attempting to obtain these records.

As for VA medical records, the veteran's representative 
indicated at the veteran's hearing that there existed a 
statement from a VA physician dated September 21, 2003, 
regarding the etiology of the veteran's hypertension.  The 
Board notes that this date is after the date of the most 
recent VA medical records contained in the claims file.  As 
such, a further request for VA medical records dated after 
December 2002 is necessary.  

As for earlier prior VA treatment, at the time of a VA 
examination performed in March 1992, the veteran reported 
that he had received pertinent VA treatment at the Danville 
and John Cochran VA Medical Centers between 1953 and the date 
of that VA examination.  However, those records are not 
associated with the claims file and do not appear to have 
been requested.  In this regard, the Board notes that when 
the RO requested records from the VA Medical Center in 
Danville, only records dated from May 2000 to the present 
were requested.  Consequently, it is possible that records 
dated prior to that date exists.  The VA's duty to assist 
clearly extends to obtaining VA records.

Lastly, given that the veteran is a combat veteran who served 
in Korea with either an infantry or artillery unit, the Board 
is of the opinion that the veteran should be afforded a VA 
examination to determine the etiology of the hearing loss and 
tinnitus diagnosed following the March 1992 VA examination 
and to ascertain whether the veteran has any disorders of the 
hands and feet that would be consistent with cold exposure or 
frostbite.  As for the veteran's claims for hypertension and 
residuals of open-heart surgery, the Board is of the opinion 
that after all available service, private and VA medical 
records are accumulated, the RO should review the medical 
evidence and determine whether there is sufficient medical 
evidence to decide the claim.  If not, an opinion from a VA 
physician as to the etiology of the cardiovascular disorders 
would appear to be in order.  In this regard, the veteran has 
testified that he has been informed by a VA physician that 
his hypertension was secondary to his service-connected PTSD.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The RO should again request service 
medical records pertaining to the 
veteran, and portions of personnel 
records showing the veteran's units of 
assignment during service and the dates 
of those assignments.  In connection with 
this request, the veteran should be 
requested to complete and return an NA 
Form 13055.  The request to the NPRC 
should be made whether or not the veteran 
completes and returns the NA Form 13055 
because records pertaining to the 
veteran's units of assignment are 
relevant and have not previously been 
requested.

2.  The veteran should be requested to 
complete and return authorizations for 
release of medical records for Albert 
Salazar, M.D., Dr. Derschan, Dr. Royalty, 
Cedars Hospital in Evansville, Indiana, 
and any other physician from whom the 
veteran received treatment.  The RO 
should obtain and associate with the 
claims file any available records that 
the veteran has consented to have 
released to the VA.  

3.  The veteran should be requested to 
submit the statement from the VA 
physician dated September 21, 2003 
concerning the etiology of his 
hypertension that was referred to by his 
representative at the October 2003 BVA 
hearing

4.  The RO should obtain and associate 
with the claims file VA medical records 
dated from December 2002 to the present 
from the VA Medical Center in Marion, 
Illinois, and all records pertaining to 
the veteran, regardless of date, from the 
John Cochran and Danville VA Medical 
Centers.

5.  The veteran should be afforded an 
audiological examination to ascertain the 
nature and etiology of his hearing loss 
and tinnitus.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any currently 
diagnosed hearing loss and tinnitus are 
causally or etiologically related to 
noise the veteran would have been exposed 
to as a combat veteran.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the veteran's claims file, or, in the 
alternative, the claims file, must be 
made available to the examiner for review 
in connection with the examination.

6.  The veteran should be afforded an 
examination of his hands and feet to 
ascertain the nature and etiology of any 
disorders that may be present.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following the examination and this 
review, offer an opinion as to whether 
the veteran currently has residuals 
consistent with cold temperatures the 
veteran reports he was exposed to while 
serving in Korea.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,] 38 C.F.R. § 4.1, copies of all 
pertinent record in the veteran's claims 
file, or, in the alternative, the claims 
file, must be made available to the 
examiner for review in connection with 
the examination. 

7.  After all available service, private 
and VA medical records are obtained and 
associated with the claims file, the RO 
should review the medical evidence and 
determine whether there is sufficient 
medical evidence to make a decision on 
the claims for service connection for 
hypertension and residuals of open heart 
surgery.  If not, the veteran's claims 
file should be referred to an appropriate 
physician for an opinion as to the 
etiology of the hypertension and 
residuals of open heart surgery, to 
include an opinion as to the likelihood 
that any cardiovascular disorder is 
causally or etiologically related to 
service or to the veteran's service-
connected PTSD.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



                       
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




